Citation Nr: 1811422	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-45 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and Son, E.H.




ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated August 2011 and May 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  

The issue of entitlement to service connection for sleep apnea is discussed in the remand section below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The Veteran's PTSD is related to his combat service in Vietnam and his depressive disorder is related to his service-connected prostate cancer residuals, including erectile dysfunction and urinary frequency.


CONCLUSIONS OF LAW

1.  PTSD and depressive disorder were incurred in service..  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2017).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2017).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

The Veteran asserts that he has depressive disorder secondary to his service connected prostate cancer residuals, to include erectile dysfunction.  See February 2015 claim.  Alternatively, he argues that he is entitled to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) due to combat trauma in Vietnam.  Exposure to combat is conceded. 

Numerous VA depression screens and screens for posttraumatic stress disorder (PTSD) were negative in the period prior to the Veteran's February 2015.  See, e.g., February 2006 VA depression and PTSD screens; March 2006 PTSD screen; February 2007 depression screen; February 2008 depression screen; March 2009 depression screen; March 2010 VA depression screen; September 2011 VA depression screen; December 2011 VA general medical examination showing no psychiatric condition; November 2012 depression screen; and April 2014 depression screen.  

In addition, numerous private treatment notes reflect no psychiatric complaints or symptoms.  See, e.g., June 2009, December 2009, June 2010, and January 2011 Community Cancer Center treatment notes; July 2013 and June 2014 University Urology notes.

In April 2015, the Veteran was provided a VA mental health examination in connection with his claim.  The examiner reviewed the claims file and interviewed the Veteran.  The examiner determined the Veteran had a current diagnosis of major depressive disorder (MDD), single episode, moderate in severity.   The Veteran denied any post-combat exposure stress symptoms after service.  

Although the Veteran met the current diagnoses criteria for secondary service connection - diagnoses of MDD and the residuals of prostate cancer - the examiner gave a negative nexus opinion.  Specifically, the examiner opined that the Veteran's depressive symptoms were due to "other stressors and medical conditions."   The examiner did not identify these other stressors and medical conditions and did not adequately explain how the Veteran's prostate cancer residuals did not contribute to his depression.  

A May 2015 VA depression screen was positive. 

In August 2015, the AOJ received correspondence from the Veteran's physician Dr. D. Carson, stating "[Veteran] is a patient of mine who was in the service and has developed prostate cancer and erectile dysfunction due to exposures during his service time.  He has developed depression, which is likely a result of his cancer and ED problems. I am currently treatment [Veteran] for his depression."  The Board observes that detailed treatment notes of Dr. Carson are not of record after mid-2014; however, notes up to that date do not show any diagnosis of or treatment for a psychiatric disability. 

In October 2015 the Veteran sought treatment with a VA psychiatrist to be evaluated for medication management of his depression.  The Veteran reported depressive symptoms that had been treated by his private physician Dr. Carson; however, the medication previously prescribed caused side effects.  The appointment was approximately 60 minutes long and the physician diagnosed the Veteran with anxiety disorder. 

A March 2016 statement of Dr. Carson again states his opinion that the Veteran's depression was due to prostate cancer.

As a result of Dr. Carson's statements, the AOJ requested an addendum medical opinion from the VA mental health examiner.  The resultant opinion, dated September 2016, discussed all the new evidence added to the claims file and reiterated the previous opinion that the Veteran's depressive disorder was due to other stressors and medical problems.  Again, the examiner did not identify these other stressors and medical conditions and did not adequately explain how the Veteran's prostate cancer residuals did not contribute to his depression.  

A July 2017 private psychiatric evaluation by S.B., Psy.D. indicates a thorough examination of the Veteran.  S.B. opined that the Veteran had a diagnosis of PTSD based on combat and that the Veteran met the criteria for depressive disorder due to service-connected impairments (which are currently limited to the residuals of prostate cancer such as voiding dysfunction and erectile dysfunction). 

The Veteran was afforded a Board hearing in September 2017 where he testified that his depression was primarily due to erectile dysfunction, the resultant lack of sexual intimacy, and also due to going to the bathroom all of the time, especially at night. 

The Veteran clearly has a current diagnosis of depressive disorder, meeting the first element of service connection.  He is also service connected for the residuals of prostate cancer, meeting the second element of secondary service connection.  The nexus element is also met.  The Veteran has provided competent and credible testimony that his depressive symptoms are related to his service-connected prostate cancer residuals.  As such, service connection for depressive disorder is warranted.  

Finally, given his combat service and the medical evidence attributing his PTSD to that service, service connection for PTSD is warranted.


ORDER

Service connection for PTSD with depressive disorder is granted. 


REMAND

The Veteran has been diagnosed as having sleep apnea but is unclear whether that disorder was caused or aggravated by his now service-connected PTSD.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Schedule the Veteran for a VA PTSD examination.  The claims file should be reviewed by the examiner, who must opine as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected psychiatric disability.  

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


